Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 1 of 9 PageID 220




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO: 3:19-cr-196-HES-JRK

DEANNAJO WHITE                                ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                   ORDER

       Upon motion of       the defendant         the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

          FACTORS CONSIDERED

       Defendant Deannajo White is a 40-year-old inmate incarcerated at FMC

Carswell, serving a 24-month term of imprisonment for disaster assistance

fraud after she submitted fraudulent claims to FEMA 1 following Hurricane

Irma. (Doc. 44, Judgment). According to the Bureau of Prisons (BOP), she is

scheduled to be released from prison on June 21, 2022. Defendant seeks


1      Federal Emergency Management Agency.
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 2 of 9 PageID 221




compassionate release because of the Covid-19 pandemic and because she has

Pulmonary Langerhans’ Cell Histiocytosis (PLCH), which Defendant describes

as cancerous. (Doc. 46, Motion for Compassionate Release). Defendant states

that she requires a bilateral lung transplant; that she has seen a pulmonologist

only once since entering prison (who allegedly lacked experience treating her

condition); that she has had only one chest x-ray (the results of which she did

not receive); and that a respiratory therapist recommended that she receive

oxygen at night, which she has not received. 2 The United States opposes the

Motion and submits Defendant’s BOP medical records under seal. (Doc. 48,

Response).

      A movant under § 3582(c)(1)(A) bears the burden of proving that a

sentence reduction is warranted. United States v. Kannell, 834 F. App’x 566,

567 (11th Cir. 2021) (citing United States v. Green, 764 F.3d 1352, 1356 (11th

Cir. 2014)). The statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction …
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

2      In the reduction-in-sentence request she submitted to the warden of her facility,
Defendant also stated that she suffers from chronic obstructive pulmonary disorder (COPD),
emphysema, and pulmonary hypertension. (Doc. 46-1 at 5). She does not specifically raise
these conditions in her Motion for Compassionate Release.


                                            2
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 3 of 9 PageID 222




18 U.S.C. § 3582(c)(1)(A)(i). The Eleventh Circuit Court of Appeals instructs

that the relevant policy statement, U.S.S.G. § 1B1.13, including its definition

of “extraordinary and compelling reasons,” governs all motions filed under 18

U.S.C. § 3582(c)(1)(A), including those filed after the First Step Act. United

States v. Bryant, 996 F.3d 1243, 1247–48 (11th Cir. 2021). “Because the statute

speaks permissively and says that the district court ‘may’ reduce a defendant’s

sentence after certain findings and considerations, the court’s decision is a

discretionary one.” United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).

As the Third Circuit Court of Appeals has observed, Covid-19 cannot

independently justify compassionate release, “especially considering BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Defendant has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13

& cmt. 1. Notably, Defendant’s diagnosis of PLCH is not a new development.

Defendant has suffered from the disease since at least 2003 or 2004 (Doc. 34,

Presentence Investigation Report at ¶¶ 59–64); (Gov’t Medical Records at pp.

116–17 (filed under seal)), well before she committed the instant offense.

According to the National Cancer Institute, “Langerhans cell histiocytosis is a

rare disorder that can damage tissue or cause lesions to form in one or more




                                       3
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 4 of 9 PageID 223




places in the body,” including in the lungs. 3 However, “[i]t is not known

whether LCH is a form of cancer or a cancer-like disease.” 4 According to

Defendant, the disease “can resolve itself but can also become life threatening.”

(Doc. 36, Defendant’s Sentencing Memorandum at 5).

      The Court was aware of Defendant’s medical condition, as well as the

Covid-19 pandemic, when it sentenced her in October 2020. Both topics were

discussed in detail during the sentencing proceedings. (See PSR at ¶¶ 59–64;

see also Doc. 36 at 5–8; Doc. 36-3, Defendant’s Sentencing Exhibit on

Langerhans Cell Histiocytosis). Defendant advised the Court in her sentencing

memorandum that she underwent chemotherapy for PLCH in 2017 and that

“a lung transplant may prove necessary in the future.” (Doc. 36 at 5). She also

advised the Court that the Social Security Administration had approved her

application for disability payments in 2014 based on her conditions of

emphysema and chronic pulmonary heart disease. (Id. at 5–6). Defendant

argued that her medical conditions exposed her to a heightened risk of severe

illness or death from Covid-19. (Id. at 7–9). Thus, the Court considered the

bases for Defendant’s current request for compassionate release – PLCH and

Covid-19 – when it fashioned her sentence in October 2020. Importantly, there

is no indication that Defendant’s condition has substantially changed or


3     https://www.cancer.gov/types/langerhans/patient/langerhans-treatment-pdq.
4     Id.


                                          4
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 5 of 9 PageID 224




worsened since the Court sentenced her less than a year ago. Although

Defendant may require a lung transplant at some point in the future, there is

no indication that Defendant is currently at imminent risk of death or grave

danger without a transplant. As one appeals court recently observed, “Section

3582(c)(1)(A) precludes a court from simply taking facts that existed at

sentencing and repackaging them as ‘extraordinary and compelling.’” United

States v. Hunter, No. 21-1275, 2021 WL 3855665, at *9 (6th Cir. Aug. 30, 2021)

(published). Thus, “facts that existed when the defendant was sentenced

cannot later be construed as ‘extraordinary and compelling’ justifications for a

sentence reduction.” Id. at *4.

      Moreover, under the applicable policy statement, by which this Court is

bound, Bryant, 996 F.3d at 1248, a “serious medical condition” qualifies as an

extraordinary and compelling reason for a sentence reduction only if the

defendant is suffering from (i) a terminal illness or (ii) a serious medical,

physical, or mental condition “that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, cmt.

1(A). The medical records before the Court contain no indication that

Defendant’s PLCH is a terminal disease. And although the medical records

indicate that Defendant’s PLCH causes exertional dyspnea (shortness of

breath during physical exertion) and impacts her nocturnal oxygen saturation


                                       5
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 6 of 9 PageID 225




levels, there is no indication that the disease “substantially diminishes the

ability of the defendant to provide self-care within the environment of a

correctional facility.” Id. Further, the medical records reflect that the staff at

FMC Carswell are monitoring and treating Defendant’s condition. Among

other medications, Defendant is prescribed an albuterol inhaler and a

tiotropium bromide inhaler to help with breathing. (Gov’t Medical Records, pp.

90–91). She has received the pneumonia vaccine, the flu vaccine, and the

Covid-19 vaccine. (Id., pp. 8, 110; see also Immunization Record (filed under

seal)). Defendant complains that she has not received nighttime oxygen, as

recommended by a respiratory therapist, but the records reflect that nocturnal

supplemental oxygen would be necessary only if her blood saturation level was

less than 88% (Gov’t Medical Records, pp. 7, 113), which was not the case. A

recent treatment note reflects that Defendant underwent a “noxturnal [sic]

oximetry study … which reveal[ed] basal SpO2 = 91.2%” on room air (“RA”),

and that no supplemental oxygen would be issued without a physician’s order.

(Id., p. 3). 5 Defendant also complains that she has seen a pulmonologist only

once and received one chest x-ray. Defendant had a consultation with a

pulmonologist, Dayaker Gagadam, M.D., on June 11, 2021, who reported the



5       A previous study conducted in April 2021 reflected that Defendant had a blood oxygen
saturation level of 91.5%, also above the 88% threshold. (Id., p. 18). Both measurements
reflect a modest improvement compared to 2018, when Defendant reported to her doctor that
her blood oxygen level desaturated to 85% to 86% at night. (Id., p. 129).


                                             6
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 7 of 9 PageID 226




following results of a chest x-ray taken on March 31, 2021:

       Recent CXR 3/31/21 showed no acute findings, no focal infiltrates. Mild
       diffuse interstitial fibrotic changes with micro-nodularity in the peri-
       bronchial distribution, and mid and lower lung fields. Minimal scarring
       bilateral upper lung fields. These findings can be related to pulmonary
       Langerhans cell histiocytosis history that is provided. No cystic changes
       in the lung or bronchicetatic changes. No pneumothorax. Lung inflation
       is normal.

(Id., p. 112). The records reflect that Defendant is scheduled for a follow-up

appointment on October 11, 2021. (See id., pp. 8, 113). Overall, the medical

records reflect that Defendant’s PLCH is stable and well monitored.

       Insofar as PLCH and Covid-19 are concerned, the Centers for Disease

Control (CDC) report that chronic lung diseases can increase the risk of severe

illness or death from Covid-19. 6 However, Defendant (wisely) accepted both

doses of the Pfizer-BioNTech Covid-19 vaccine on July 21, 2021, and August

11, 2021. (Immunization Record (filed under seal)). The Covid-19 vaccines are

effective at reducing the risk of death or hospitalization from coronavirus, even

accounting for new variants. Under the circumstances, Defendant’s situation

is not so extraordinary and compelling as to warrant a sentence reduction. 7

       Finally, and in any event, the sentencing factors under § 3553(a) do not

support a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A). Defendant


6     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
7      According to the BOP’s latest data, seven inmates (out of 1,406) and one staff member
are currently positive for Covid-19 at FMC Carswell. https://www.bop.gov/coronavirus/. Last
accessed September 8, 2021. About 91% of the inmates are fully vaccinated. See id.


                                             7
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 8 of 9 PageID 227




submitted more than $15,000 in fraudulent claims to FEMA in the wake of

Hurricane Irma, and continued to lie to federal agents after they began

investigating her claims. See PSR at ¶¶ 4–8. Between 2004 and 2018,

Defendant was convicted of more than a dozen felonies, many involving crimes

of fraud or dishonesty. See id. at ¶¶ 25–39. Her sentencing guidelines range

was 27 to 33 months in prison, based on a total offense level of 11 and a

Criminal History Category of VI. Id. at ¶ 83. The Court varied below that range

when it imposed a term of 24 months in prison. Further reducing Defendant’s

sentence is not warranted in view of all the § 3553(a) factors. Her lengthy

criminal history suggests it is necessary to impose a sentence that will promote

respect for the law and afford adequate deterrence. Reducing Defendant’s

sentence would fail to accomplish these goals. It is also unclear that Defendant

would have better access to medical care if released from FMC Carswell, where

she has access to round-the-clock care. See 18 U.S.C. § 3553(a)(2)(D).

      Accordingly, Defendant’s Motion for Compassionate Release (Doc. 46) is

DENIED. The United States’ request to file medical records under seal (Doc.

48 at 11 n.4) is GRANTED.

      DONE AND ORDERED at Jacksonville, Florida this 10th day of

September, 2021.




                                       8
Case 3:19-cr-00196-HES-JRK Document 49 Filed 09/10/21 Page 9 of 9 PageID 228




lc 19

Copies:
Counsel of record
Defendant




                                     9
